EX-10.69.03


 
FIRST AMENDMENT TO CREDIT AGREEMENT




THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of
February 16, 2009, by and between EMERITUS CORPORATION, a Washington corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of January 17, 2008, as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.  Section 1.1 (a) is hereby amended by deleting "February 15, 2009" as the
last day on which Bank will make advances under the Line of Credit, and by
substituting for said date "June 30, 2009," with such change to be effective
upon the execution and delivery to Bank of a promissory note dated as of
February 16, 2009 (which promissory note shall replace and be deemed the Line of
Credit Note defined in and made pursuant to the Credit Agreement) and all other
contracts, instruments and documents required by Bank to evidence such change.


2.           Section 4.3 (b) is hereby deleted in its entirety, and the
following substituted therefor:


“(b)           not later than 60 days after and as of the end of each fiscal
quarter, a 10Q report filed with the Securities and Exchange Commission;”


3.  Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification.  All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment.  This Amendment and the Credit Agreement
shall be read together, as one document.


4.  Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein.  Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


WELLS FARGO BANK,
EMERITUS
CORPORATION                                                                     NATIONAL
ASSOCIATION


By: _/s/ Jim L. Hanson
________                                                                           By:
/s/ Gloria Nemechek _____
   Jim L. Hanson, Sr. Vice President
of                                                                                         Gloria
Nemechek, Vice President
   Financial Services, Controller

 
 

--------------------------------------------------------------------------------

 
